Title: To Thomas Jefferson from Henri Peyroux de la Coudrèniere, 20 March 1804
From: Peyroux de la Coudrèniere, Henri
To: Jefferson, Thomas


          
            Monsieur
            Nouvelle Madrid le 20 mars 1804.—
          
          Aprés avoir procuré a l’Espagne deux mille acadiens qui ont porté leur industrie à la Louisiane, je ne Soupçonnois pas qu’on me laisseroit dix huit ans Capitaine, sans me donner aucun avancement. il y a douze ans que M. Le Baron Carondelet promettoit de m’obtenir un Brevet de Colonel; mais, dans toutes les Promotions d’Officiers militaires, j’ai eu le désagrément de voir des inférieurs devenir mes Supérieurs, quoiqu’ils n’eussent rendu aucun Service au Gouvernement. Voyant cet abandon, non mérité, je profite de la cession de cette Colonie aux Etats-unis pour remercier le service Espagnol. C’est dans cette intention, et pour régler mes Comptes, que je pars pour la Nouvelle Orléans; ainsi je crois que dés ce moment je puis offrir a V.E. mes respects et mes Services. J’ai toujours servi l’Espagne avec Zéle et fidélité, J’en ferai de même pour les Etats unis si V.E. Veut bien agréer mes Services. Je connois parfaitement cette colonie et les abus d’administration qui ont retardé son accroissement. Je puis indiquer les moyens de la rendre florissante, sans de grandes dépenses, et sans mécontenter personne. Puissai-je sous la protection de V.E. contribuer au bonheur d’une grande Nation qui s’annonce par des Commencemens aussi brillans.
          J’ai l’honneur d’être tres respectueusemt. Monsieur Votre trés humble et obeissant serviteur
          
            Henri Peyroux
          
         
          Editors’ Translation
          
            
              Sir,
              New Madrid 20 Mch. 1804
            
            After arranging for two thousand Acadians to bring their services to Louisiana, I did not suspect that I would spend eighteen years at the rank of captain without a promotion. It has been twelve years since Baron Carondelet promised me a colonel’s commission, but in every promotion of military officers I have been pained to see my inferiors become my superiors, even though they had rendered no service to the government. Given this undeserved neglect, I am resigning from the service of Spain as the colony transfers to the United States. To do so and to settle my accounts, I am leaving for New Orleans. I am now in a position to offer your excellency my allegiance and services. I have always served Spain with zeal and loyalty, and will do the same for the United States if your excellency accepts my services. I have a total grasp of this colony and the administrative abuses that have hindered its growth. I can show how to make it flourish, without great expense and without displeasing anyone. If only I could contribute, under your excellency’s protection, to this great nation whose brilliant beginnings augur such success.
            I have the honor, Sir, of being your very humble and obedient servant
            
              Henri Peyroux
            
          
        